Citation Nr: 1451917	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for arthritis of the cervical spine.  		
2.  Entitlement to service connection for left elbow tendonitis


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to April 1979 and from January 1984 to December 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge program.

In his January 2010 VA Form 9, Substantive Appeal, the Veteran requested a Board hearing to be held at the RO in Montgomery, Alabama.  In an October 2011 correspondence, the RO notified the Veteran that a Board hearing was scheduled for a date in November 2011.  The Veteran failed to appear for this hearing.  As the Veteran has not requested that the Board hearing be rescheduled, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

The Veteran's representative argued four issues in an October 2014 informal hearing presentation.  In addition to the issues currently before the Board, the representative included two issues, a compensable initial rating for bilateral incipient cataracts and entitlement to service connection for headaches.  These issues were denied in the January 2008 decision, and the Veteran did not perfect an appeal of that decision regarding those issues, as he specifically excluded them on his VA Form 9, submitted in January 2010.  Therefore, Board will only address the two issues for which appeals have been perfected.  

The issue of entitlement to a compensable initial disability rating for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

	(CONTINUED ON NEXT PAGE)



FINDING OF FACT

A left elbow disability has not been present at any time during the claim and appeal period.  

CONCLUSION OF LAW

The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  

All issues derive from the original claim of entitlement to service connection received in September 2007.  That claim was filed pursuant to the Benefits Delivery at Discharge (BDD) program.  Adequate notice for all issues on appeal was provided at that time.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  

With regard to the issue decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran a relevant examination and opinion in November 2007.  That opinion described the condition of the Veteran's left elbow, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran first filed a claim for left elbow tendonitis in September 2007, a few months before his separation from service.  There were no allegations specific to a left elbow disability in the Veteran's application regarding this claim.

After reviewing the Veteran's statements and the relevant documents of record, the Board concludes that service connection for a left elbow disability is not warranted and the appeal as to this issue must be denied.  

First, turning to the Veteran's service treatment records (STRs), the Board is not aware of any evidence from service that documents a left elbow condition.  There are records of several conditions ranging over the term of the Veteran's service, including reports of a chest cold, back, shoulder, neck, and knee pain, as well as other injuries.  However, the Veteran's STRs do not contain any mention of a left elbow disease or injury.  Evidence in the Veteran's STRs cannot support a grant of service connection for a left elbow disability because there is no evidence of an elbow condition during service.  

Further, of record is a September 2007 VA examination in which the Veteran alleged that an elbow condition limited "the full range of motion of the arm and that the pain was a five out of ten, elicited by physical activity and relieved by rest.  However, x-rays of the Veteran's left elbow revealed normal alignment of the visualized bones without significant radiographic abnormalities.  The examiner noted that there was "no detectable alteration in form or function" of the left elbow.  The range of motion measurements of the left elbow were as follows:  Flexion from 0 to 145 degrees, supination up to 85 degrees, and pronation up to 80 degrees, all normal ranges.  Pain, weakness, lack of endurance, fatigue or incoordination did not impact further on the range of motion after repetitive use.  The examiner concluded that the Veteran had status post tendonitis, condition treated with resolution.  His rationale was based on the absence of current pathology during the physical examination of the Veteran's elbow.  

VA progress notes corroborate the VA examiner's conclusion.  There are notes from October 2008 that document the Veteran presenting with a low back issue.  The resulting physical examinations focused on testing the strength and range of motion of the Veteran's left elbow, among other things.  Both strength and range of motion measurements were normal in the Veteran's left elbow.  

Essentially, the Board concludes that the preponderance of the evidence is against a finding that the first element of service connection is met.  The evidence does not show that the Veteran currently suffers from a left elbow disability.  The Board has considered the Veteran's statements in the January 2010 Form 9 Appeal, in which he alleges that he is not able to straighten his left elbow without pain and that repetitive motion causes fatigue and notes that the Veteran is competent to comment on the fatigue and limitations in range of motion of his elbow.  However, the Board finds the September 2007 VA examination and the VA treatment records to be the most probative evidence as to whether he has a current left elbow disability, and these records fail to indicate any disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The VA examiner gathered a detailed history from the Veteran, provided diagnostic tests, and based his findings on the results of these tests.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Further, VA treatment notes document normal examinations of the Veteran's left elbow as well.  

Because there has not been a showing of a present disability of the left elbow, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a left elbow disability.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for left elbow tendonitis is denied.  


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim by providing an examination and obtaining a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c) (4) (2014).

A review of the record shows that the Veteran was last afforded a VA examination for his service-connected cervical spine disability in September 2007.  In his January 2010 VA Form 9, the Veteran alleged a severe limitation in range of motion in his neck.  Essentially, he contended that his service-connected disability has since increased in severity since his initial grant in January 2008.  

In light of the foregoing, the Board finds that a VA examination is warranted to ascertain the current severity of the Veteran's service-connected cervical spine disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current level of impairment, if any, of the Veteran's service-connected arthritis of the cervical spine.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected cervical spine disability.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain, if any.

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.

2.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representatives should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


